DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595).
As per claim 1, Acharya et al., hereinafter Acharya, discloses a system, comprising: 
at least one processor (Figure 17, item 1712); and 
a memory comprising instructions that, in response to execution by the at least one processor (Figure 17, item 1714), cause the system to at least: 

receive information indicative of an intent of a user of an augmented reality device, the user in a second physical area ([0024] where a user is performing a task, the nature of the task (intent) and current state are determined; [0130] Figure 17 where Remote Display Device 1732 and User Computing Device 1710 are in different physical area); 
determine that the subject in the first physical area is not visible to the user (Figure 17, item 1732 where the remote display does not see the first physical area); and 
generate, in response to a determined correlation between the intent of the user and the classification of the subject, and in response to the determination that the subject in the first physical area is not visible to the user (Figure 17, item 1732 where the remote display does not see the first physical area), an augmented reality scene comprising visual indicia of the subject and the classification ([0026] and Figure 1, Task Understanding Module 123 and Correlation Module 102; [0024] Once the task and the user's state are determined, a task understanding is generated with a set of one or more goals and the steps involved in reaching those goals.  Steps, tips, or aids are displayed 1 to 103n. The visual cues and observed scene characteristics are used by the scene module 102 to understand user action and intents).
It is noted Acharya does not explicitly teach 
“generate … in response to the determining that the subject in the first physical area is not visible to the user, an augmented reality scene comprising visual indicia of the subject and the classification”. However, since the user display could be remote, the first physical area could be not visible to a user, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to determine when the subject in the first area is not visible to the user to see the augmented reality scene for the purpose of improving user awareness.

Claim 16 is a medium claim with limitation similar to claim 1 (where a goal is an intent), therefore is similarly rejected as claim 1.

Claims 2, 3, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595) and further in view of Energin et al. (US 2018/0122043).
As per claim 2, Acharya demonstrated all the elements as disclosed in claim 1.
It is noted Acharya does not explicitly teach 
determine, based at least in part on correlation of image data from the first physical area with image data from the second physical area that the subject is occluded from view of the user.  
However, this is known in the art as taught by Energin et al., hereinafter Energin. Energin discloses a display in which an indicator is used to indicate an occluded object (Figure 6B; [0041]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Energin into Acharya because Acharya discloses a method of classifying a subject and Energin discloses the occluded object could be indicated for the purpose of improving situation awareness.
As per claim 3, Acharya and Energin demonstrated all the elements as disclosed in claim 2, and Energin further discloses wherein the visual indicia is displayed, in the augmented reality scene, in proximity to a barrier between the first area and the second area (Figure 6B where the indicator is a virtual window on a wall between the area).  

Claim 9 is a method claim with limitation similar to claim 3, therefore is similarly rejected as claim 3.
Claim 10 is a method claim with limitation similar to claim 2, therefore is similarly rejected as claim 2.
As per claim 18, Acharya demonstrated all the elements as disclosed in claim 16.
It is noted Acharya does not explicitly teach generate the augmented reality scene to comprise information associated with an area occluded from view of the user, the information based at least in part on the goal of the user and the classification of the subject. However, this is known in the art as taught by Energin. Energin discloses a display in which an indicator is used to indicate an occluded object (Figure 6B; [0041]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Energin into Acharya because Acharya discloses a method of classifying a subject and Energin discloses the occluded object could be indicated for the purpose of improving situation awareness.
Claims 4, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595) and further in view of Buss et al. (US 2016/0180468).
As per claim 4, Acharya demonstrated all the elements as disclosed in claim 1.

It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Buss into Acharya because Acharya discloses a method of classifying an subject and Buss discloses the security status of the subject could be analyzed for the purpose of determining the accessibility of the area to the subject.
As per claim 7, Acharya demonstrated all the elements as disclosed in claim 1.
It is noted Acharya does not explicitly teach wherein the determined correlation between the intent of the user and the classification of the subject comprises relevance of the classification to the intent, and wherein the intent corresponds to a job function.  However, this is known in the art as taught by Buss. Buss discloses an object classification method in which the intent corresponds to an insurance professional ([0100]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Buss into Acharya because Acharya discloses a method of classifying an subject and Buss discloses the intent of the subject could be related to a job for the purpose of determining the nature of the tasks.
Claim 11 is a method claim with limitation similar to claim 4, therefore is similarly rejected as claim 4.
.
Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595) and further in view of O’Sullivan et al. (US 2017/0190051).
As per claim 5, Acharya demonstrated all the elements as disclosed in claim 1.
It is noted Acharya does not explicitly teach in response to execution by the at least one processor, cause the system to at least: 
identify a route taken by the subject; and classify the subject based at least in part on the route. However, this is known in the art as taught by O’Sullivan. O’Sullivan discloses a human intention classifier in which the movement and route of the human could be classified ([0011]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of O’Sullivan into Acharya because Acharya disclose a method of classifying a subject and O’Sullivan discloses the classification could be based on its route for the purpose of collision avoidance.
As per claim 13, Acharya demonstrated all the elements as disclosed in claim 8.
It is noted Acharya does not explicitly teach inferring an intent of the subject, based at least in part on application of a machine-learning algorithm to video data of the first area; and determining the classification based at least in part on the intent. However, this is known in the art as taught by O’Sullivan. O’Sullivan discloses a classification method based on intention ([0011]).

As per claim 14, Acharya demonstrated all the elements as disclosed in claim 8.
It is noted Acharya does not explicitly teach 
identifying a user goal based at least in part on a visual characteristic of the first area. However, this is known in the art as taught by O’Sullivan. O’Sullivan discloses a human intention classifier in which the movement and route of the human could be classified ([0011]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of O’Sullivan into Acharya because Acharya discloses a method of classifying a subject and O’Sullivan discloses the classification could be based on its route for the purpose of collision avoidance.
As per claim 15, Acharya and O’Sullivan demonstrated all the elements as disclosed in claim 8, and O’Sullivan further discloses classifying the subject based at least in part on movement of the subject ([0011] where the movement is the route taken).  
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595) and further in view of Krimon et al. (US 2019/0038222).
As per claim 6, Acharya demonstrated all the elements as disclosed in claim 1.
It is noted Acharya does not explicitly teach 

It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krimon into Acharya because Acharya discloses a method of classifying a subject and O’Sullivan discloses the classification could be based on the object in the environment for the purpose of collision avoidance.
As per claim 17, Acharya demonstrated all the elements as disclosed in claim 16.
It is noted Acharya does not explicitly teach wherein the goal of the user is inferred by application of a machine-learning algorithm to the image data obtained by the augmented reality device associated with the user. However, this is known in the art as taught by Krimon. Krimon discloses inferring a human intention based on image of the environment obtained by the user ([0045]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krimon into Acharya because Acharya discloses a method of classifying a subject and O’Sullivan discloses the intention could be inferred based on the image of the environment for the purpose of collision avoidance.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595) and further in view of Akbarian et al. (US 2020/0160535).

It is noted Acharya does not explicitly teach receive information indicative of an event identified in a stream of video information, the event identified based at least in part by disambiguating movement predicted by a model from movement not predicted by the model; and generate the augmented reality scene to incorporate a visual indication of the event. However, this is known in the art as taught by Akbarian. Akbarian discloses a method of predicting subject poses and movements in which a set of images are analyzed to predict a pose to generate a motion intent (Figure 10; [0078]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Akbarian into Acharya because Acharya discloses a method of classifying a subject and Akbarian discloses its intention could be could be predicted for the purpose of collision avoidance.
As per claim 20, Acharya and Akbarian demonstrated all the elements as disclosed in claim 19, and Akbarian further discloses wherein the event is identified based at least in part on a determination that an unexpected subject is represented in the stream of video information ([0050] where the prediction could be used in collision avoidance).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Akbarian into Acharya because Acharya discloses a method of classifying a subject and Akbarian discloses its intention could be could be predicted for the purpose of collision avoidance.
Response to Arguments
August 6, 2021 have been fully considered but they are not persuasive.
Applicant argues the Acharya does not teach “a subject observed in a first physical area” and a “user in a second physical area”. In reply, Examiner contend that Acharya discloses multiple displays which suggest multiple users, and the remote display suggests a user is in a second physical area. 
Applicant argues that Acharya does not teach “determine that the subject in the first physical area is not visible to the user.” In reply, since Acharya suggests remote display, the first physical area could be not visible to the user.”
Applicant argues that Acharya does not teach “generate … in response to the determining that the subject in the first physical area is not visible to the user, an augmented reality scene comprising visual indicia of the subject and the classification”. In replay, since the display could be remote, the first physical area could be not visible to a user; therefore, it would have been obvious to one of ordinary skill in the art to determine when the subject in the first area is not visible to the user to see the augmented reality scene.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        September 11, 2021